
	
		II
		111th CONGRESS
		2d Session
		S. 3796
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2010
			Mr. Bayh introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish community health improvement councils and
		  State health improvement technical assistance center grants.
	
	
		1.Short titleThis Act may be cited as the
			 Community Health Improvement Councils
			 Act of 2010.
		2.Community health
			 improvement councils and State health improvement technical assistance center
			 grantsPart P of title III of
			 the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at
			 the end the following:
			
				399V–5.Community
				health improvement councils and State health improvement technical assistance
				center grants
					(a)In
				generalThe Secretary shall establish a program for the creation
				of State Health Improvement Technical Assistance Centers and Community Health
				Improvement Councils.
					(b)State health
				improvement technical assistance center grant program
						(1)In
				generalThe Secretary shall award grants, on a competitive basis,
				to 5 eligible entities for the purpose of establishing State Health Improvement
				Technical Assistance Centers designed to—
							(A)improve
				individual and community health status, especially in communities and regions
				with poor health status performance;
							(B)slow annual
				growth in health care utilization and medical spending;
							(C)coordinate best
				practices among networks of local coalitions that result in accelerated locally
				driven issue identification and creative ways to align improvement efforts with
				payment reforms;
							(D)partner with the
				Agency for Healthcare Research and Quality to design and produce the annual
				report of such agency on health care quality;
							(E)serve as a
				resource to communities to provide assistance in identifying reliable national
				resources and research tools to promote health, improve health literacy, and
				accelerate the diffusion of innovations to improve health outcomes;
							(F)partner with
				organizations to design and implement locally driven payment innovations to
				improve quality and productivity; and
							(G)educate State
				policymakers on the benefits of locally driven community health improvement
				councils that engage community stakeholders, including small businesses, local
				governments, faith leaders, civic leaders, and consumer advocacy
				representatives.
							(2)Eligibility
							(A)In
				generalTo be eligible to receive a grant under this subsection,
				an entity shall be—
								(i)a
				private nonprofit entity with a governing board comprised of
				1/4 consumer, faith, minority, nonprofit and charitable
				organization, philanthropic, and civic leaders; 1/4
				purchasers of care, including employers, unions, and insurers;
				1/4 local government officials, including mayors, county
				commissioners, State legislators, and public health officials; and
				1/4 private health care leaders and experts; or
								(ii)a consortium of
				2 or more of the nonprofit entities described in clause (i).
								(B)PreferencesIn
				awarding grants under this section, the Secretary shall give preference to
				entities that—
								(i)demonstrate the
				capacity to attract private sector or local government funding to ensure fiscal
				sustainability;
								(ii)address
				significant health disparities, including those identified by the Secretary
				through other Federal programs;
								(iii)demonstrate
				coordination or collaboration across governmental and nongovernmental
				sectors;
								(iv)are committed to
				promoting full transparency of all deliberations of the Technical Assistance
				Centers and Community Health Improvement Councils; and
								(v)are independent
				from government and the financial self-interest of healthcare and purchasers
				stakeholders.
								(3)ActivitiesEach
				Technical Assistance Center established through a grant awarded under this
				subsection shall—
							(A)establish up to 4
				Community Health Improvement Councils, as described in subsection (c);
							(B)provide technical
				assistance to such councils, including community organizing, public relations,
				communications, and public education services, computer networking, grants
				development, system performance monitoring, opinion surveys, data management,
				community meeting facilitation, and strategic planning;
							(C)partner with
				Federal, State, and local health agencies, such as area health education
				centers, the Agency for Healthcare Research and Quality, public health
				departments, and insurance exchanges; and
							(D)deliver an annual
				performance report to the Secretary and the nonprofit entity receiving the
				grant, containing data regarding improvements in local and State health status,
				clinical outcomes, reductions in medical spending growth, and health care
				disparities.
							(4)Funding
							(A)In
				generalEach Technical Assistance Center established under a
				grant awarded under this subsection shall receive an award in an amount
				determined by the Secretary, but not to exceed $1,500,000 per year for 3
				years.
							(B)Use of
				fundsEach such Technical Assistance Center shall allocate 80
				percent of the total amount awarded each year to the Community Health
				Improvement Councils established by such recipient under paragraph
				(3)(B).
							(c)Community
				health improvement councilsIn this section, Community
				Health Improvement Council means a locally driven, private nonprofit
				entity that serves as the neutral convener for engaging providers and insurers,
				that fully engages patients and citizens in coordinating and improving the
				health care delivery system through community-wide education programs to
				promote healthier lifestyles, improve local or regional health status, clinical
				outcomes, and reductions in the growth in medical spending and health
				disparities through any of the following approaches:
						(1)Promotion of
				wellness, prevention and expanded public health and consumer education
				efforts.
						(2)Enhancement of
				the care delivery experience through local health system infrastructure and
				care redesign changes such as the primary care medical home, accelerated
				information exchange implementation, community-wide chronic disease management
				programs, and all-payer evidence-based clinical protocols.
						(3)Alignment of
				provider and consumer financial incentives through accelerated payer
				experiments with non-fee-for-service payment arrangements and innovative
				consumer incentives built into the benefits design of health plans.
						(4)Restructuring of
				local health care governance, such as—
							(A)formation of
				accountable care teams across medical practices and institutions;
							(B)integration of
				primary care and public health; and
							(C)integration of
				doctors and hospitals.
							(5)Track, document,
				and make publicly available, in a transparent manner, system performance and
				improvement.
						(d)ReportThe
				Secretary shall submit to Congress an annual report on the grant program under
				this section, including both local and State progress toward improvement of
				health status, clinical outcomes, and reductions in the growth of medical
				spending.
					.
		
